Citation Nr: 1721192	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-05 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran testified before a Veterans Law Judge in March 2013.  A transcript of this hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in an October 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

In January and September 2014, the Board remanded the case for further development.  It is now ready for adjudication.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed right ear hearing loss disability had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Hearing impairment is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran asserts that he has right ear hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  As the Veteran had a military occupational specialty of field artillery, exposure to acoustic trauma is conceded.  See, February 2012 rating decision.

On December 2011 VA audiology examination, the examiner noted that audiological examinations in March 1978, November 1980 and March 1985 showed normal hearing bilaterally.  Audiological testing in May 1968 indicated slight hearing loss in high frequencies in both ears and audiological testing in July 1967 indicated milder hearing loss in the right ear and mild to moderately severe hearing loss in the left ear.  On audiological testing, pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 20, 25, 25, 25, and 30 for the right ear and 20, 35, 35, 40, and 45 for the left ear.  The speech recognition score, using the Maryland CNC Test, was 96% in the right ear and 84% in the left ear.

Although the examiner related the Veteran's bilateral hearing loss to his service, the audiometric thresholds for the right ear were not commensurate with a "hearing loss" disability for VA purposes under 38 C.F.R. § 3.385.
In a February 2012 rating decision, the RO granted service connection for left ear hearing loss based on in-service noise exposure and the December 2011 VA examination and medical opinion.

In September 2014, the Board remanded the claim for service connection for right ear hearing loss for a VA audiological examination and opinion as to whether the Veteran had any right ear hearing loss for VA purposes and, if so, whether it was related to his service.

Pursuant to the Board's remand, on October 2014 VA hearing loss and tinnitus Disability Benefits Questionnaire examination, pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 15, 25, 35, 35, and 45 for the right ear which indicates hearing loss for VA purposes.  The speech recognition score, using the Maryland CNC Test, was 96% in the right ear and 94% in the left ear. 

The examiner opined that the Veteran's right ear hearing loss was not related to his service based on the service treatment records which include entry and exit audiograms which did not show any significant change in auditory thresholds.  She further opined that this shows that there was no damage to the auditory system related to acoustic trauma from service.

The Board finds that service connection for right ear hearing loss is warranted.  With regard to the October 2014 VA examiner's opinion that the Veteran's right ear hearing loss is not related to his service, the Board notes that the VA examiner failed to discuss the probative value of the Veteran's statements or testimony regarding his reported ongoing symptoms since his service.  See e.g., March 2013 Hearing Transcript.  In this regard, the Veteran's claimed exposure to acoustic trauma during service has been conceded as being consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154 (b) (West 2014).

The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown right ear hearing loss was caused by his service, and that affording the Veteran the benefit of all doubt, that service connection for right ear hearing loss is warranted.  See 38 C.F.R. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for right ear hearing loss is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


